Citation Nr: 0423972	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  The RO found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in an unappealed decision in October 1995.

2.  Evidence received since the October 1995 rating decision 
includes the veteran's initial reports of specific in-service 
stressors, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence added to the record since the final October 1995 
rating decision is new and material; thus, the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001); 38 C.F.R. § 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
defining new and material evidence, which became effective 
August 29, 2001.  The veteran's claim to reopen was received 
at the RO in 1998.  Thus, the former provisions of 38 C.F.R. 
§ 3.156(a) are applicable.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's decision to reopen this 
claim, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  



Finality of Prior Decisions

A rating decision will become final if a notice of 
disagreement is not received within one year of the notice of 
the rating decision.  38 U.S.C.A. § 7105(c) (West 2002).

The veteran filed a claim for service connection for 
"delayed stress syndrome," in July 1981, and the RO denied 
service connection for that condition in an October 1981 
rating decision.  No appeal was received.  

The veteran filed a claim for service connection for PTSD in 
December 1992.  The RO denied that claim in an April 1993 
rating decision.

In June 1993, the veteran filed a claim for service 
connection for a "nervous condition."  The RO denied that 
claim in a July 1993 rating decision.

In October 1993, the veteran wrote that he was requesting to 
reopen the claim for service connection for PTSD, and 
requested that the RO obtain records of treatment for this 
disability at a Vet Center.

In November 1993, the RO issued another rating decision 
denying service connection for PTSD.

In September 1994, the veteran wrote that he wanted to reopen 
his claim for service connection for PTSD, and that he would 
submit new and material evidence to support his claim.  In 
January 1995, the RO again denied service connection for 
PTSD.  

In April 1995, the veteran submitted a statement in support 
of claim, VA Form 21-4138, in which he reported that he was 
making a claim for service connection for PTSD, and reported 
relevant treatment at a VA hospital since January 1994.

In October 1995, the RO again denied the claim for service 
connection for PTSD.

Thereafter, no communication was received from the veteran 
until January 1998, when he reported current hospitalization 
and sought service connection for PTSD.

With regard to the prior rating decisions, the Board finds 
that the October 1981 denial was final denial as to post-
traumatic stress disorder.  Subsequent to that rating 
decision, and in conjunction with the veteran's December 1992 
claim, the RO received a VA hospital record showing a 
diagnosis of PTSD.  A claim based on a new diagnosis not 
considered in a prior final decision, constitutes a new 
claim.  Spencer v. Brown, 17 F.3d. 368 (1994).  

The veteran did not submit a notice of disagreement with the 
April 1993, November 1993, January 1995 or October 1995 
rating decisions.  

The veteran did submit a statement in October 1993, within 
one year of the April 1993 denial.  However, a notice of 
disagreement must contain some expression of disagreement 
with the decision being appealed.  Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002).  The veteran's April 1993 
statement requested only that the claim for service 
connection be reopened and expressed no disagreement with the 
April 1993 decision.  Further evidence that the October 1993 
statement was not intended as a notice of disagreement is 
contained in the veteran's September 1994 statement in which 
he requested that his claim be reopened on the basis of new 
and material evidence.  

Similarly, the veteran submitted statements within one year 
of the November 1993 and January 1995 rating decisions.  
These statements contained no indication that the veteran was 
disagreeing with any rating decision, and the veteran made 
subsequent requests to reopen on the basis of new and 
material evidence.

New and material evidence received within the appeal period 
after a rating decision can serve to prevent a rating 
decision from becoming final.  Muehl v. West, 13 Vet App 159 
(1999); 38 C.F.R. § 3.156(b) (2002).  

Some of the veteran's statements were accompanied by medical 
evidence, or referred to evidence that was subsequently 
obtained.  However, this evidence merely showed that the 
veteran received current treatment for PTSD.  The November 
1992, VA hospitalization report, which was received prior to 
the April 1993 decision, had already shown this fact.

Prior to August 29, 2001, new and material evidence was 
defined as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration; 
which is neither cumulative nor 
redundant; and which, by itself or in 
connection with evidence previously 
assembled, is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The evidence received after April 1993 showing ongoing 
treatment for PTSD was cumulative of November 1992 hospital 
record, and was therefore not new and material.

Accordingly, the Board finds that the rating decisions in 
April 1993, November 1993, January 1995, October 1995 became 
final because the veteran was notified of these decisions but 
did not submit a notice of disagreement within one year of 
the notice.

Reopening

In determining whether new and material evidence has been 
submitted to reopen the claim, only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996). 

The last final denial was in October 1995.

The elements needed for a successful claim for service 
connection for PTSD are medical evidence diagnosing the 
condition, a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that a claimed stressor occurred.  See 
38 C.F.R. § 3.304(f) (2003).

The evidence submitted since the October 1995 decision 
includes the veteran's written statements and testimony in 
which he reported, for the first time, detailed information 
as to stressors experienced during service.  This is evidence 
that was not previously considered, and must be considered in 
order to fairly adjudicate the veteran's claim.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim for service connection for PTSD.

The issue of entitlement to service connection for PTSD on 
the merits, will be considered in the remand portion of this 
decision.


ORDER


New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.


REMAND

In 2001, the RO initiated a search for military records 
corroborating a stressor that the veteran has reported.  The 
United States Armed Services Center for Unit Records Research 
(CURR) obtained some records from the unit with which the 
veteran served in Vietnam, but CURR could not find any record 
showing the incident the veteran had reported as a stressor, 
a vehicle accident in which a military truck struck a vehicle 
carrying one or more Vietnamese civilians.

Since 2001, the veteran has described additional stressor 
incidents from his service, efforts have not yet been made to 
obtain credible supporting evidence of these stressors.

In a statement dated in August 1999, a counselor at the 
Roanoke, Virginia Vet Center reported that the veteran had 
been treated there since October 1992.  Records of this 
treatment have not been obtained.  VA has an obligation to 
seek these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should request from the 
United States Armed Services Center for 
Unit Records Research (CURR) a search of 
military records to corroborate specific 
stressors reported by the veteran.  The 
veteran's unit while he was in Vietnam 
was the 59th Field Service Company.  He 
was in Vietnam from January 1969 to 
February 1970.  He reports that he was at 
Cam Ranh Bay during that time, except for 
the month of April 1969, when he was at 
Baloc.  Please ask CURR to report whether 
records corroborate either of the 
following incidents, which the veteran 
reports having witnessed:

a.  In April 1969, possibly on April 25, 
1969, at Baloc, a serviceman named Getty 
accidentally set off a grenade, injuring 
himself and possibly others.

b.  In late 1969 or early 1970, on the 
base at Cam Ranh Bay, an ARVN soldier was 
shoved inside a building, and a grenade 
went off, injuring or killing the ARVN 
soldier.  Please search records for 
January 1970 and February 1970.

2.  The RO or AMC should request records 
of the veteran's treatment at the 
Roanoke, Virginia Vet Center since 
October 1992.  Applicable Court precedent 
requires that VA obtain the treatment 
records, and not merely a general summary 
of the treatment.  See Massey v, Brown, 7 
Vet. App. 204 (1994).

3.  Then the RO or AMC should re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



